DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are presented for examination.


Information Disclosure Statement

This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 09/08/2020.
Information disclosed and list on PTO 1449 was considered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner's statement of reasons for allowance: 
	Claims 1-21 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having a wherein
the controller is configured to cause the nonvolatile memory to execute the second program such that the threshold region in the memory cell is any threshold region of four threshold regions among the first to sixteenth threshold regions from any threshold region of the seventeenth to twentieth threshold regions according to the data of the third bit and the fourth bit, and the number of threshold regions between a threshold region having a lowest voltage level and a threshold region having a highest voltage level among the four threshold regions is four or less.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q LE/Primary Examiner, Art Unit 2827